Citation Nr: 0737513	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  02-07 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the left wrist resulting from 
surgery performed by the Department of Veterans Affairs.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the neck and back resulting from 
surgery performed by the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes to the Board of Veterans' Appeals ("BVA" 
or "Board") on appeal from a June 2001 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Columbia, South Carolina in which the RO denied 
the benefits sought on appeal.  The appellant, who had active 
duty from September 1967 to September 1969, appealed that 
decision to the BVA.  Thereafter, the RO referred the case to 
the Board for appellate review. 

The Board remanded the appellant's appeal in June 2004 and 
April 2005, respectively, in order for the RO to attempt to 
obtain private medical records on the appellant's behalf and 
to afford the appellant a neurological examination and an 
orthopedic examination.  Subsequent to this development, the 
RO continued to deny the appellant's claims.  The case was 
then referred back to the Board for adjudication of the 
appeal.  

In a January 2006 decision, the Board denied the above-
referenced claims.  The appellant appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (the "Court").  In March 2007, the Court vacated and 
remanded the Board's January 2006 decision in light of a 
Joint Motion to Remand submitted by the parties. See March 
2007 Joint Motion for Remand; March 2007 Court order.  As 
such, the appeal has been returned to the Board for 
compliance with the instructions set forth in the March 2007 
Joint Motion to Remand.  Based upon these instructions, the 
Board must REMAND this case once again.  

Therefore, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on his part.

REMAND

A review of the record with respect to the issues of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the left wrist, neck and back 
resulting from two surgeries performed by the Department of 
Veterans Affairs in December 1998 and February 2000 discloses 
a need for further development prior to final appellate 
review.

In this regard, the Board observes that the appellant filed 
his claim for benefits in August 2000.  In relationship to 
these claims, the appellant was afforded 
a neurological examination in July 2004 and an orthopedic 
examination in August 2004. See June 2004 BVA decision.  
After considering these examination reports in conjunction 
with the other evidence of record, the Board concluded in its 
January 2006 decision that the appellant did not develop any 
additional disability as a result of his surgeries.  As such, 
the Board denied compensation pursuant to 38 U.S.C.A. § 1151 
for additional disabilities of the left wrist, neck and back. 
See January 2006 Board decision.  

However, in the March 2007 Joint Motion to Remand, VA's 
General Counsel and the appellant argued that the Board erred 
in issuing its January 2006 decision.  Specifically, the 
parties argued that the July 2004 and August 2004 examination 
reports were inadequate upon which to base a decision in 
light of the VA examiners' failure to state in their 
examination reports that the appellant's claims file had been 
reviewed, as directed by the Board in its June 2004 remand 
order. March 2007 Joint Motion to Remand; see however August 
2004 VA examination report, p. 1 ("This veteran's claims 
file is reviewed").  Due to this failure, the parties 
requested the appeal be remanded on the basis of Stegall v. 
West, 11 Vet. App. 268 (1998). See March 2007 Joint Motion to 
Remand, p. 2.  Additionally, the parties asserted that the 
above-referenced VA examinations were inadequate as to the 
issue of whether the appellant suffered an additional 
disability as a result of his February 2000 cervical spine 
surgery.  Specifically, they argued that language used by the 
July 2004 VA examiner in addressing this issue was unclear in 
that the examiner indicated in his report that the appellant 
had hypesthesia in C5, C6 and C7 that was suggestive of "two 
roots that are effective [sic] from the disease itself or 
from the problem, secondary to surgery."  Id., p. 3.  In 
light of the language "problem, secondary to surgery," the 
parties contended the record was insufficient for the Board 
to make a fully informed decision as to the appellant's 
claim. Id., p. 3.  In addition, the parties asserted that the 
August 2004 orthopedic examination report was unclear in 
terms of whether the examiner was of the opinion that the 
appellant's cervical laminectomy scar caused additional 
disability. Id.  Due to the unclear language, the parties 
requested that the appellant be provided another VA 
examination.  In making this request, the parties contended 
that the new examiner should also consider the appellant's 
February 2000 anesthesia records and provide an opinion as to 
whether these records (1) indicate that the appellant moved 
from the operating table during his February 2000 surgery, 
and if so, (2) whether any additional disability resulted 
from that event. Id., p. 4.  

In its March 2007 order, the Court granted the March 2007 
Joint Motion to Remand and ordered that the Board comply with 
the instructions set forth therein.  Therefore, in compliance 
with the Court's March 2007 order, the Board remands this 
case to the RO for the purpose of performing the development 
set forth above and referenced in the March 2007 Joint Motion 
to Remand.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A and 5107. 
See also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

2.  As set forth in the Board's June 
2004 remand order, the appellant should 
be afforded appropriate VA neurological 
and orthopedic examinations to 
determine whether there is any 
additional disability involving the 
left wrist, neck and back as a result 
of VA treatment.  All indicated tests 
and studies are to be performed.  Prior 
to the examinations, the claims folder 
must be made available to the examiner 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report 
of the examiner.  The rationale for all 
opinions expressed should also be 
provided.  The examiners should be 
asked to consider all evidence of 
record, including the July 2004 and 
August 2004 examination reports, and 
answer the following questions.

a.  Did the appellant sustain 
any additional disability to 
his left wrist as a result of 
the December 1998 surgical 
procedure?  If so, what is 
the nature of that additional 
disability?  The examiner 
should comment on the 
relationship, if any, between 
the appellant's cervical 
spine disability and the 
reported symptoms involving 
pain and paresthesias of the 
left hand and wrist.

b.  If any such additional 
disability was sustained, was 
it the result of 
carelessness, negligence, 
lack of proper skill, error 
in judgment, or similar 
instance of fault on the part 
of VA in furnishing the 
hospital care or surgical 
treatment; or was such 
additional disability due to 
an event not reasonably 
foreseeable?

c.  Did the appellant sustain 
any additional disability to 
his neck or back as a result 
of the February 2000 cervical 
laminectomy?  If so, what is 
the nature of that additional 
disability?

d.  If any such additional 
disability was sustained, was 
it the result of 
carelessness, negligence, 
lack of proper skill, error 
in judgment, or similar 
instance of fault on the part 
of VA in furnishing the 
hospital care or surgical 
treatment; or was such 
additional disability due to 
an event not reasonably 
foreseeable?

	e.  The VA examiners should 
also be asked to consider the 
appellant's February 2000 
anesthesia records and provide 
an opinion as to whether these 
records (i) indicate that the 
appellant moved from the 
operating table during his 
February 2000 surgery as 
reported during his December 
2003 BVA hearing, and if so, 
(ii) whether any additional 
disability resulted from that 
event.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).



